Citation Nr: 0716746	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-24 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.

2.  Entitlement to an increased rating for a back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had periods of active service in the U.S. Navy 
between June 1980 and June 1984 and August 1985 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for PSTD with depression and his claim for a 
rating in excess of 40 percent for a back disability.  The 
veteran's disagreement with this rating decision led to this 
appeal.  The veteran's claim file was later transferred back 
to the RO in Reno, Nevada.

The issue of entitlement to an extraschedular rating for a 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran has been diagnosed as having PTSD; the record 
contains credible supporting evidence that a claimed in-
service stressor occurred; and there is medical evidence that 
links the veteran's PTSD to the verified in-service stressor. 

3.  The veteran's service-connected back disability is 
manifested by limitation of motion of the thoracolumbar 
spine; the medical evidence does not show that the veteran 
has unfavorable ankylosis of the thoracolumbar spine, 
incapacitating episodes of back symptoms having a total 
duration of at least 6 weeks during the past 12 months; or 
any separate compensable neurological disorder, including but 
not limited to bowel and bladder impairment.


CONCLUSIONS OF LAW

1.  Service connection for PTSD with depression is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).

2.  The criteria for a schedular rating in excess of 40 for a 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As the instant decision grants service connection for PTSD 
with depression, no further development is warranted with 
respect to this part of the veteran's appeal.

The Board finds that VA has met these duties with regard to 
the veteran's claim for an increased rating for a back 
disability.  There is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in September 2005 and March 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; the information 
and evidence the claimant is expected to provide; and to 
provide any evidence in his possession that pertains to the 
claim.  The March 2006 letter provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for a disability compensation claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The September 2005 and 
March 2006 notification letters were provided to the veteran 
after the RO decision that is the subject of this appeal.  
However, the veteran's claim of entitlement to an increased 
rating for a back disability was readjudicated in a July 2006 
supplemental statement of the case.  The United States Court 
of Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett, supra (holding that 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.  
As the timing error has been "cured" by the readjudication 
of the claim for service connection for an abdominal 
disability, the Board finds that the presumption that the 
original timing error was prejudicial has been rebutted.  See 
Sanders v. Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 
2007).

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records, service personnel records, and VA medical 
records, including a May 2006 VA examination report regarding 
the veteran's back disability.  As discussed more fully 
below, the Board finds that is examination is adequate for 
rating purposes.  See 38 C.F.R. §§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in his 
claim for an increased rating for a back disability.  
Adjudication of the veteran's claim at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the veteran's claim for service connection for PTSD 
with depression, the Board grants the benefit sought in the 
instant decision.  Therefore, a discussion of VA's compliance 
with the requirements of the VCAA regarding this claim is not 
necessary. 



Service Connection:  PTSD with Depression
Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran contends that he has PTSD with depression.  The 
veteran submitted a PTSD stressor statement in November 2003, 
in which he detailed three specific stressors.  The veteran 
related that while he was an aviation officer candidate he 
was required to exit a simulated helicopter crash underwater 
and that he has had re-occurring nightmares related to this 
incident.  Regarding a second alleged stressor, the veteran 
reported that he was part of the peacekeeping force in 
Beirut, Lebanon while aboard the USS La Moure County.  He 
reported that it was his duty to patrol the waters off the 
shore of Lebanon and that the boat would occasionally sustain 
small arms fire from shore.  The veteran noted that he feared 
for his life and others.  Regarding the third alleged 
stressor, the veteran asserted that he watched as a 
helicopter lost control as the pilot attempted to land on the 
ship.  The veteran stated that he assisted in the recovery of 
the bodies of crew members.  The Board notes that none of the 
three alleged stressors involve combat and there is no 
evidence in the claims file that indicates that the veteran 
engaged in combat.

The veteran underwent a psychiatric assessment in November 
2003.  The psychiatrist reported reviewing the veteran's 
social and medical history and also noted that he works with 
the veteran.  The veteran reported worrying about the long 
term affects of his back problems and how that affects his 
wife; he was greatly distressed that he may have to live with 
this pain and associated limitations on his activities for 
the duration of his life.  It was noted that the veteran had 
significant intrusive thoughts regarding the experiences in 
Lebanon and was having more nightmares.  The psychiatrist 
found that the veteran had PTSD due to his service in 
Lebanon.  In addition, depression related to the chronic 
effects of his back pain was assessed.  The examiner noted 
that the depression was also at least partially related to 
the veteran's PTSD symptoms.  The physician found that the 
veteran had a Global Assessment of Functioning (GAF) of 45.

The veteran submitted documents in December 2003 detailing 
his time on the USS La Moure County.  In a letter, the 
Commanding Officer of the ship reported that 1982 had been a 
very busy year; he noted that their mission in Lebanon was to 
deliver and then support the Marines stationed there.  Pages 
identified as photograph copies from the Navy cruise book 
document the work of the multi-national peace keeping force 
in Lebanon.  In pen, one of the people in the photograph is 
indicated to be the veteran.  The person appears to have a 
weapon at his side.

Analysis

The Board finds that the veteran has PTSD with depression 
attributable to service.  The evidence indicates that the 
veteran has a current diagnosis of PTSD with depression.  The 
diagnosis of PTSD was based on the veteran's experiences in 
Lebanon.

The evidence does not indicate that the veteran engaged in 
combat, and therefore, his alleged stressors require 
verification.  Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  The veteran's personnel 
records do confirm his participation in the peacekeeping 
mission in Lebanon.  The lay statement submitted on behalf of 
the veteran from his former commanding officer, along with 
the material the veteran submitted, including the photographs 
from the Navy cruise book, support the details the veteran 
has provided regarding the stressors that he incurred during 
this mission.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds this evidence sufficient to 
verify the veteran's stressor regarding his participation in 
the peacekeeping mission in Lebanon.  

The Board also notes that the psychiatrist, in his November 
2003 opinion, found that the veteran had depression due to 
his service-connected back.  Although the Board finds this 
opinion further support for granting service connection for 
the veteran's psychiatric disabilities, the Board finds it 
unnecessary to further discuss entitlement to service 
connection on this theory of entitlement because the Board 
grants service connection for depression as part of the 
veteran's PTSD disability.

As there is competent evidence of a diagnosis of PTSD based 
upon a verified in-service stressor, with no contrary opinion 
of record, service connection for PTSD with depression is 
warranted.

Increased Rating:  Back Disability
Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  The 
evaluation of the same disability, however, under various 
diagnoses should not occur.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran was granted service connection for a back 
disability in December 1992.  He filed a claim for a rating 
in excess of 40 percent for his back disability in October 
2003.  Therefore, the veteran's back disability will be 
evaluated under the current rating criteria that became 
effective as of September 26, 2003

Under the current applicable rating criteria found in 
Diagnostic Codes 5235-5242, a 40 percent evaluation is in 
order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1.  In addition, associated objective 
neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  

Factual Background

The veteran contends that his back disability is worse than 
contemplated by the current 40 percent rating.

The record contains a report from a magnetic resonance image 
(MRI) taken in October 2003.  The clinician writing the 
report noted that the veteran had a history of low back pain 
which radiated into the hips.  The clinician diagnosed the 
veteran as having a shallow right paracentral disc protrusion 
at L5-S1 mildly indenting the right side of the thecal sac; 
mild annular tears posteriorly at L1-2, L3-4 and L4-5 not 
associated with herniation; and facet joint osteoarthritis 
with hypertrophy at L4-5 and to a lesser extent at L3-4 and 
L5-S1.  

The veteran underwent a June 2006 VA examination.  The 
examiner noted review of the veteran's claims file.  The 
veteran reported that he had back pain, described as a dull 
ache with intermittent sharp pains.  The examiner noted that 
there was some loss of lordosis.  Range of motion testing 
indicated that the veteran had forward flexion of 30 degrees, 
extension of 30 degrees, right and left lateral bending of 30 
degrees and right and left lateral rotation of 25 degrees.  
The examiner noted that the veteran's range of motion was 
limited at the extremes by pain.  The diagnosis was spinal 
spondylosis with some congenital spinal stenosis.

In his testimony before the Board, the veteran testified that 
he could not bend forward because of the pain, and was not 
able to bend forward 30 degrees as indicated in the June 2006 
examination report.  He reported that he could sometimes bend 
and touch his knees, if he has taken a muscle relaxant.  The 
veteran later reiterated in his testimony that he could bend 
a little farther forward on some days more than others.

Analysis

The Board notes that veteran has spondylosis with stenosis.  
There is no medical evidence, however, that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine.  
Although the veteran testified that he could not bend as far 
forward as the examiner indicated, he did note that he could 
sometimes touch his knees.  Under the current regulations a 
40 percent rating is the highest rating based on limitation 
of motion.  Where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, the DeLuca 
provisions do not apply.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  Since there is no applicable diagnostic code that 
provides an evaluation in excess of 40 percent for limitation 
of motion of the  thoracolumbar spine, 38 C.F.R. §§ 4.40, 
4.45, and 4.59 are not applicable.

In addition, there is no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  This matter is addressed in the remand below.


ORDER

Entitlement to service connection for PTSD with depression is 
granted.

Entitlement to a schedular rating in excess of 40 percent for 
a back disability is denied.


REMAND

In the June 2006 VA examination, the veteran reported that he 
occasionally missed work due to the back pain but did not 
report any incapacitating episodes.  The veteran currently 
works.  In his August 2006 testimony before the Board, the 
veteran reported that he had to take "quite a few" days off 
due to his back.  He further reported that he had periods 
where his back goes out, which forces the veteran onto his 
back for approximately two days and prevents the veteran from 
being at work for three to four days.  Later his in 
testimony, the veteran noted that he probably took between 50 
to 100 hours of sick leave a year due to the back pain.

Based on the veteran's statements and testimony, the Board 
finds it appropriate to refer the veteran's claim to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to consider the veteran for 
an extraschedular rating.  The Board finds that his testimony 
constitutes an assertion that his back disability has caused 
marked interference with his employment and the veteran has 
credibly testified regarding the ways in which this has 
occurred.

As set out above, the Board finds that the veteran's claim 
for an increased rating for a back disability should be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321.  Therefore, the RO is directed to refer the claim as 
outlined in the regulations.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice that 
includes an explanation as to the 
information or evidence needed to 
establish an extraschedular rating for 
his service-connected back disability.  
The veteran should be notified that 
evidence that may substantiate his claim 
could include, but not be limited to, 
employment records referring to any poor 
job performance stemming from his 
service-connected back disability and 
statements from his employer, coworkers, 
health care providers, family, and 
friends who have observed the effects of 
his back disability on his ability to 
operate successfully in a work 
environment.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for his back disability should be 
obtained and made part of the record.

3.  Refer the claim to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of assignment of an extra-
schedular evaluation for his back 
disability under 38 C.F.R. § 3.321. 

4.  After completion of any other notice 
or development indicated by the state of 
the record, the AMC/RO must adjudicate 
the claim for entitlement to an 
extraschedular rating for a back 
disability.  If the claim is not granted 
to the veteran's satisfaction, the AMC/RO 
should issue an appropriate supplemental 
statement of the case and provide an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


